    Case 21-03000-sgj Doc 84 Filed 03/12/21                   Entered 03/12/21 20:24:59           Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                       )
In re:                                                                 )
                                                                       )    Chapter 11
                                                          1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                     )
                                                                       )    Case No. 19-34054 (SGJ)
                              Debtor.                                  )
                                                                       )
                                                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                      )
                                                                       )
                              Plaintiff,                               )
vs.                                                                    )
                                                                       )
HIGHLAND CAPITAL MANAGEMENT FUND                                       )    Adv. Pro. No. 21-03000 (SGJ)
ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,                               )
HIGHLAND INCOME FUND, NEXPOINT                                         )
STRATEGIC OPPORTUNITIES FUND, NEXPOINT                                 )
CAPITAL INC., AND CLO HOLDCO, LTD.,                                    )
                                                                       )
                             Defendants.                               )
                                                                       )

                                      CERTIFICATE OF SERVICE

       I, Carrie Hernandez, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On March 10, 2021, at my direction and under my supervision, employees of KCC
caused the following document to be served via Electronic Mail upon the service lists attached
hereto as Exhibit A and Exhibit B; and via First Class Mail upon the service lists attached
hereto as Exhibit C and Exhibit D:



                                           (Continued on Next Page)




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03000-sgj Doc 84 Filed 03/12/21        Entered 03/12/21 20:24:59   Page 2 of 12




   •   Notice of Hearing [Docket No. 82]

Dated: March 12, 2021
                                           /s/ Carrie Hernandez
                                           Carrie Hernandez
                                           KCC
                                           222 N Pacific Coast Highway, Suite 300
                                           El Segundo, CA 90245




                                           2
Case 21-03000-sgj Doc 84 Filed 03/12/21   Entered 03/12/21 20:24:59   Page 3 of 12




                               Exhibit A
            Case 21-03000-sgj Doc 84 Filed 03/12/21                           Entered 03/12/21 20:24:59                 Page 4 of 12
                                                                     Exhibit A
                                                               Core/2002 Service List
                                                              Served via Electronic Mail

               Description                        CreditorName                   CreditorNoticeName                       Email
                                                                                                         ctimmons@abernathy-law.com;
 Counsel for Collin County Tax            Abernathy, Roeder, Boyd &         Chad Timmons, Larry R. Boyd, bankruptcy@abernathy-law.com;
 Assessor/Collector                       Hullett, P.C.                     Emily M. Hahn                ehahn@abernathy-law.com
 Counsel for NexBank                      Alston & Bird LLP                 Jared Slade                  jared.slade@alston.com
 Counsel for NexBank                      Alston & Bird LLP                 Jonathan T. Edwards          jonathan.edwards@alston.com
                                                                            William P. Bowden, Esq.,
 Counsel to Jefferies LLC                 Ashby & Geddes, P.A.              Michael D. DeBaecke, Esq.    mdebaecke@ashbygeddes.com
 Counsel for Scott Ellington, Thomas
 Surgent, Frank Waterhouse, and Issac
 Leventon (the “Senior Employees”)        Baker & McKenzie LLP              Debra A. Dandeneau              debra.dandeneau@bakermckenzie.com
 Counsel for Scott Ellington, Thomas
 Surgent, Frank Waterhouse, and Issac
 Leventon (the “Senior Employees”)        Baker & McKenzie LLP              Michelle Hartmann               michelle.hartmann@bakermckenzie.com
 Counsel for NWCC, LLC                    Barnes & Thornburg LLP            Thomas G. Haskins, Jr.          thomas.haskins@btlaw.com
 Counsel to Acis Capital Management
 GP LLC and Acis Capital Management,                                                                       mintz@blankrome.com;
 L.P. (collectively, “Acis”)              Blank Rome LLP                    John E. Lucian, Josef W. Mintz jbibiloni@blankrome.com
                                                                                                           michael.lynn@bondsellis.com;
                                          Bonds Ellis Eppich Schafer        D. Michael Lynn, John Y.       john@bondsellis.com;
 Counsel to James Dondero                 Jones LLP                         Bonds, III, Bryan C. Assink    bryan.assink@bondsellis.com
                                          Buchalter, A Professional
 Counsel to Oracle America, Inc.          Corporation                       Shawn M. Christianson, Esq.     schristianson@buchalter.com
 Counsel for UBS Securities LLC and                                         Martin A. Sosland and Candice   martin.sosland@butlersnow.com;
 UBS AG, London Branch                    Butler Snow LLP                   M. Carson                       candice.carson@butlersnow.com
 Counsel to Integrated Financial                                            Candace C. Carlyon, Esq.,       ccarlyon@carlyoncica.com;
 Associates Inc.                          Carlyon Cica Chtd.                Tracy M. Osteen, Esq.           tosteen@carlyoncica.com
 Counsel to the Intertrust Entities and   Chipman, Brown, Cicero &
 the CLO Entities                         Cole, LLP                      Mark L. Desgrosseilliers           desgross@chipmanbrown.com
                                          Cole, Schotz, Meisel, Forman &
 Creditor                                 Leonard, P.A.                  Michael D. Warner, Esq.            mwarner@coleschotz.com
                                          Condon Tobin Sladek Thornton
 Counsel to Siepe LLC                     PLLC                           J. Seth Moore                      smoore@ctstlaw.com
 Counsel to Patrick Daugherty (“Mr.
 Daugherty”)                              Cross & Simon LLC                 Michael L. Vild, Esquire        mvild@crosslaw.com
 Counsel to Jefferies LLC                 Dentons US LLP                    Lauren Macksoud, Esq.           lauren.macksoud@dentons.com
 Counsel to Jefferies LLC                 Dentons US LLP                    Patrick C. Maxcy, Esq.          patrick.maxcy@dentons.com
 Counsel to Acis Capital Management,
 LP and Acis Capital Management GP,                                         Jeff P. Prostok, Suzanne K.     jprostok@forsheyprostok.com;
 LLC ("Creditors")                        Forshey & Prostok LLP             Rosen                           srosen@forsheyprostok.com
 Secured Creditor                         Frontier State Bank               Attn: Steve Elliot              selliott@frontier-ok.com
 Counsel to the Redeemer Committee of
 the Highland Crusader Fund               Frost Brown Todd LLC              Mark A. Platt                   mplatt@fbtlaw.com
 Counsel to Alvarez & Marsal CRF
 Management LLC as Investment                                               Marshall R. King, Esq., Michael mking@gibsondunn.com;
 Manager of the Highland Crusader                                           A. Rosenthal, Esq. & Alan       mrosenthal@gibsondunn.com;
 Funds                                    Gibson, Dunn & Crutcher LLP       Moskowitz, Esq.                 amoskowitz@gibsondunn.com
 Counsel to Alvarez & Marsal CRF
 Management LLC as Investment
 Manager of the Highland Crusader
 Funds                                    Gibson, Dunn & Crutcher LLP       Matthew G. Bouslog, Esq.        mbouslog@gibsondunn.com
                                                                            Melissa S. Hayward, Zachery     MHayward@HaywardFirm.com;
 Counsel for the Debtor                   Hayward & Associates PLLC         Z. Annable                      ZAnnable@HaywardFirm.com
                                                                                                            ddraper@hellerdraper.com;
 Counsel for the Dugaboy Investment                                         Douglas S. Draper, Leslie A.    lcollins@hellerdraper.com;
 Trust and Get Good Trust                 Heller, Draper & Horn, L.L.C.     Collins, Greta M. Brouphy       gbrouphy@hellerdraper.com
                                          Hunter Mountain Investment
 Equity Holders                           Trust                             c/o Rand Advisors LLC           Jhonis@RandAdvisors.com
 IRS                                      Internal Revenue Service          Attn Susanne Larson             SBSE.Insolvency.Balt@irs.gov
                                                                            Centralized Insolvency
 IRS                                      Internal Revenue Service          Operation                       Mimi.M.Wong@irscounsel.treas.gov
 Counsel to Crescent TC Investors, L.P.   Jackson Walker L.L.P.             Michael S. Held                 mheld@jw.com
 Secured Creditor                         Jefferies LLC                     Director of Compliance          cbianchi@jefferies.com
 Secured Creditor                         Jefferies LLC                     Office of the General Counsel   cbianchi@jefferies.com




Highland Capital Management, L.P.
Case No. 19-34054                                                      Page 1 of 3
           Case 21-03000-sgj Doc 84 Filed 03/12/21                            Entered 03/12/21 20:24:59               Page 5 of 12
                                                                      Exhibit A
                                                                Core/2002 Service List
                                                               Served via Electronic Mail

               Description                        CreditorName                   CreditorNoticeName                        Email
 Counsel to the Redeemer Committee of                                                                     mhankin@jenner.com;
 the Highland Crusader Fund               Jenner & Block LLP                Marc B. Hankin, Richard Levin rlevin@jenner.com
 Counsel for CCS Medical, Inc.            Jones Day                         Amanda Rush                   asrush@jonesday.com
 Counsel to the Issuers (group of 25                                        Joseph E. Bain, Amy K.        jbain@joneswalker.com;
 separate Cayman issuers of loan)         Jones Walker LLP                  Anderson                      aanderson@joneswalker.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., et al           K&L Gates LLP                     Artoush Varshosaz             artoush.varshosaz@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., et al           K&L Gates LLP                     James A. Wright III           james.wright@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., et al           K&L Gates LLP                     Stephen G. Topetzes           stephen.topetzes@klgates.com
                                          Kane Russell Coleman Logan
 Counsel to CLO Holdco, Ltd.              PC                                John J. Kane                  jkane@krcl.com
 Counsel for Highland CLO Funding Ltd. King & Spalding LLP                  Paul R. Bessette              pbessette@kslaw.com
 Counsel to BET Investments II, L.P.      Kurtzman Steady, LLC              Jeffrey Kurtzman, Esq.        Kurtzman@kurtzmansteady.com
 Counsel to UBS Securities LLC and
 UBS AG London Branch (“UBS”)             Latham & Watkins LLP              Asif Attarwala                asif.attarwala@lw.com
 Counsel to UBS Securities LLC and
 UBS AG London Branch (“UBS”)             Latham & Watkins LLP              Jeffrey E. Bjork              jeff.bjork@lw.com
 Counsel to Coleman County TAD,
 Kaufman County, Upshur County,
 Fannin CAD, Tarrant County, Grayson
 County, Allen ISD, Dallas County, Irving Linebarger Goggan Blair &         Elizabeth Weller, Laurie A.
 ISD, and Rockwall CAD                    Sampson LLP                       Spindler                      dallas.bankruptcy@publicans.com
                                          Loewinsohn Flegle Deary
 Counsel for Jack Yang and Brad Borud Simon LLP                             Daniel P. Winikka               danw@lfdslaw.com
 Creditor                                 Lynn Pinker Cox & Hurst, L.L.P.   Michael K. Hurst, Esq.          mhurst@lynnllp.com
 Equity Holders                           Mark K. Okada                                                     mokadadallas@gmail.com
 Counsel to the Redeemer Committee of Morris, Nichols, Arsht & Tunnell                                      rdehney@mnat.com;
 the Highland Crusader Fund               LLP                               Curtis S. Miller, Kevin M. Coen cmiller@mnat.com
                                                                            Joseph T. Moldovan, Esq. &
 Counsel to Meta-e Discovery, LLC        Morrison Cohen LLP                 Sally Siconolfi, Esq.           bankruptcy@morrisoncohen.com
 Bank                                    NexBank                            John Danilowicz                 john.holt@nexbankcapital.com
 Counsel to California Public Employees’
 Retirement System (“CalPERS”)           Nixon Peabody LLP                  Louis J. Cisz, III, Esq.      lcisz@nixonpeabody.com
                                                                            Securities & Exchange
 SEC Headquarters                         Office of General Counsel         Commission                    SECBankruptcy-OGC-ADO@SEC.GOV
                                          Office of the United States
 US Trustee for Northern District of TX   Trustee                           Lisa L. Lambert, Esq           lisa.l.lambert@usdoj.gov
                                          Pachulski Stang Ziehl & Jones     John A. Morris and Gregory V. jmorris@pszjlaw.com;
 Counsel for the Debtor                   LLP                               Demo                           gdemo@pszjlaw.com
                                                                                                           rpachulski@pszjlaw.com;
                                                                            Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                          Pachulski Stang Ziehl & Jones     N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
 Counsel for the Debtor                   LLP                               James E. O’Neill               joneill@pszjlaw.com
                                                                                                           rpachulski@pszjlaw.com;
                                                                            Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                          Pachulski Stang Ziehl & Jones     N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
 Counsel for the Debtor                   LLP                               James E. O’Neill               joneill@pszjlaw.com
 Pension Benefit Guaranty Corporation     Pension Benefit Guaranty                                         baird.michael@pbgc.gov;
 (“PBGC”)                                 Corporation                       Michael I. Baird               efile@pbgc.gov
 Counsel to City of Garland, Garland      Perdue, Brandon, Fielder,
 ISD, Wylie ISD                           Collins & Mott, L.L.P.        Linda D. Reece                    lreece@pbfcm.com
                                                                        Jeremy W. Ryan, Esq., R.          jryan@potteranderson.com;
 Delaware counsel to Alvarez & Marsal                                   Stephen McNeill, Esq. & D.        rmcneill@potteranderson.com;
 CRF Management LLC                       Potter Anderson & Corroon LLP Ryan Slaugh, Esq.                 rslaugh@potteranderson.com
 Secured Creditor                         Prime Brokerage Services      Jefferies LLC                     cbianchi@jefferies.com
 Counsel to UBS Securities LLC and                                      Michael J. Merchant, Sarah E.     merchant@rlf.com;
 UBS AG London Branch (“UBS”)             Richards, Layton & Finger PA Silveira                           silveira@rlf.com
 Counsel to Hunter Mountain Trust         Rochelle McCullough, LLP      E. P. Keiffer                     pkeiffer@romclaw.com




Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 2 of 3
           Case 21-03000-sgj Doc 84 Filed 03/12/21                           Entered 03/12/21 20:24:59               Page 6 of 12
                                                                      Exhibit A
                                                                Core/2002 Service List
                                                               Served via Electronic Mail

               Description                         CreditorName                 CreditorNoticeName                         Email
 Counsel for Scott Ellington, Thomas                                                                     judith.ross@judithwross.com;
 Surgent, Frank Waterhouse, and Issac                                      Judith W. Ross, Frances A.    frances.smith@judithwross.com;
 Leventon (the “Senior Employees”)         Ross & Smith, PC                Smith, Eric Soderlund         eric.soderlund@judithwross.com
 Counsel to the Intertrust Entities and
 the Issuers (group of 25 separate                                         David J. Karp, James V.       david.karp@srz.com;
 Cayman issuers of loan)                   Schulte Roth & Zabel LLP        Williams III                  jay.williams@srz.com
                                           Securities & Exchange           Andrew Calamari, Regional     bankruptcynoticeschr@sec.gov;
 SEC Regional Office                       Commission                      Director                      nyrobankruptcy@sec.gov
                                           Securities & Exchange           Sharon Binger, Regional
 SEC Regional Office                       Commission                      Director                      philadelphia@sec.gov
                                                                                                         mclemente@sidley.com;
 Counsel to Official Committee of                                          Matthew Clemente, Alyssa      alyssa.russell@sidley.com;
 Unsecured Creditors                       Sidley Austin LLP               Russell, Elliot A. Bromagen   ebromagen@sidley.com
                                                                                                         preid@sidley.com;
                                                                           Penny P. Reid, Paige Holden   pmontgomery@sidley.com;
 Counsel to Official Committee of                                          Montgomery, Charles M.        cpersons@sidley.com;
 Unsecured Creditors                       Sidley Austin LLP               Person, Juliana Hoffman       jhoffman@sidley.com
 Counsel to Patrick Daugherty              Spencer Fane LLP                Jason P. Kathman              jkathman@spencerfane.com
                                                                           Division of Corporations -
 DE Secretary of State                     State of Delaware               Franchise Tax                 dosdoc_bankruptcy@state.de.us
 Counsel to the Hunter Mountain Trust
 (“Hunter”)                                Sullivan Hazeltine Allinson LLC William A. Hazeltine, Esq.    whazeltine@sha-llc.com
 Equity Holders                            The Dugaboy Investment Trust                                  gscott@myersbigel.com
                                           The Mark and Pamela Okada
 Equity Holders                            Family Trust - Exempt Trust #1                                mokadadallas@gmail.com
                                           The Mark and Pamela Okada
 Equity Holders                            Family Trust - Exempt Trust #2                                mokadadallas@gmail.com
 Counsel to the United States Internal     U.S. Department of Justice, Tax
 Revenue Service                           Division                        David G. Adams                david.g.adams@usdoj.gov
 United States Attorney General            United States Attorney General U.S. Department of Justice     askdoj@usdoj.gov
 Counsel to Acis Capital Management                                                                      rpatel@winstead.com;
 GP LLC and Acis Capital                                                   Rakhee V. Patel, Phillip      plamberson@winstead.com;
 Management, L.P. (collectively, “Acis”)   Winstead PC                     Lamberson                     achiarello@winstead.com
 Counsel for Jean Paul Sevilla and
 Hunter Covitz (the “Employees”)           Winston & Strawn LLP            Attn: David Neier             dneier@winston.com
 Counsel for Jean Paul Sevilla and
 Hunter Covitz (the “Employees”)           Winston & Strawn LLP            Attn: Katherine A. Preston    kpreston@winston.com
 Counsel for Jean Paul Sevilla and                                         Attn: Thomas M. Melsheimer;   tmelsheimer@winston.com;
 Hunter Covitz (the “Employees”)           Winston & Strawn LLP            Natalie L. Arbaugh            narbaugh@winston.com




Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 3 of 3
Case 21-03000-sgj Doc 84 Filed 03/12/21   Entered 03/12/21 20:24:59   Page 7 of 12




                               Exhibit B
          Case 21-03000-sgj Doc 84 Filed 03/12/21                          Entered 03/12/21 20:24:59                Page 8 of 12
                                                                    Exhibit B
                                                              Adversary Service List
                                                             Served via Electronic Mail

                  Description                          CreditorName                CreditorNoticeName                      Email
Financial Advisor to Official Committee of
Unsecured Creditors                             FTI Consulting                Daniel H O'Brien             Daniel.H.O'Brien@fticonsulting.com
Financial Advisor to Official Committee of
Unsecured Creditors                             FTI Consulting                Earnestiena Cheng           Earnestiena.Cheng@fticonsulting.com
                                                                              Melissa S. Hayward, Zachery MHayward@HaywardFirm.com;
Counsel for the Debtor                          Hayward & Associates PLLC     Z. Annable                  ZAnnable@HaywardFirm.com
Counsel for Highland Capital Management
Fund Advisors, L.P., NexPoint Advisors, L.P.,
Highland Income Fund, NexPoint Strategic
Opportunities Fund and NexPoint Capital Inc.    K&L Gates LLP                 A. Lee Hogewood, III         Lee.hogewood@klgates.com
Counsel for Highland Capital Management
Fund Advisors, L.P., NexPoint Advisors, L.P.,
Highland Income Fund, NexPoint Strategic
Opportunities Fund and NexPoint Capital Inc.    K&L Gates LLP                 Artoush Varshosaz            artoush.varshosaz@klgates.com
Counsel for Highland Capital Management
Fund Advisors, L.P., NexPoint Advisors, L.P.,
Highland Income Fund, NexPoint Strategic
Opportunities Fund and NexPoint Capital Inc.    K&L Gates LLP                 James A. Wright III          james.wright@klgates.com
Counsel for Highland Capital Management
Fund Advisors, L.P., NexPoint Advisors, L.P.,
Highland Income Fund, NexPoint Strategic
Opportunities Fund and NexPoint Capital Inc.    K&L Gates LLP              Stephen G. Topetzes             stephen.topetzes@klgates.com
                                                Kane Russell Coleman Logan Joseph M. Coleman, John J.      jcoleman@krcl.com;
Counsel for CLO Holdco, Ltd.                    PC                         Kane                            jkane@krcl.com
Counsel for Highland Capital Management
Fund Advisors, L.P., NexPoint Advisors, L.P.,
Highland Income Fund, NexPoint Strategic        MUNSCH HARDT KOPF &           Davor Rukavina, Esq., Julian drukavina@munsch.com;
Opportunities Fund and NexPoint Capital Inc.    HARR, P.C.                    P. Vasek, Esq.               jvasek@munsch.com
Counsel for CLO Holdco, Ltd.                    Myers Bigel P.A.              Grant Scott, Director        gscott@myersbigel.com
                                                                                                           mclemente@sidley.com;
                                                                              Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
Counsel to Official Committee of Unsecured                                    Russell, Elliot A. Bromagen, ebromagen@sidley.com;
Creditors                                       Sidley Austin LLP             Dennis M. Twomey             dtwomey@sidley.com
                                                                              Penny P. Reid, Paige Holden preid@sidley.com;
                                                                              Montgomery, Juliana          pmontgomery@sidley.com;
Counsel to Official Committee of Unsecured                                    Hoffman, Chandler M.         jhoffman@sidley.com;
Creditors                                       Sidley Austin LLP             Rognes                       crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                   Page 1 of 1
Case 21-03000-sgj Doc 84 Filed 03/12/21   Entered 03/12/21 20:24:59   Page 9 of 12




                               Exhibit C
                                     Case 21-03000-sgj Doc 84 Filed 03/12/21                                Entered 03/12/21 20:24:59                       Page 10 of 12
                                                                                                      Exhibit C
                                                                                               Core/2002 Service List
                                                                                              Served via First Class Mail


              Description                            CreditorName                    CreditorNoticeName                   Address1                   Address2           Address3       City       State      Zip
                                                                                                                8080 North Central
 Bank                                    BBVA                                   Michael Doran                   Expressway                     Suite 1500                          Dallas         TX      75206
                                                                                Centralized Insolvency
 IRS                                     Internal Revenue Service               Operation                       PO Box 7346                                                        Philadelphia   PA      19101-7346
 Secured Creditor                        KeyBank National Association           as Administrative Agent         225 Franklin Street, 18th Floor                                    Boston         MA      02110
 Secured Creditor                        KeyBank National Association           as Agent                        127 Public Square                                                  Cleveland      OH      44114
 Texas Attorney General                  Office of the Attorney General         Ken Paxton                      300 W. 15th Street                                                 Austin         TX      78701
                                                                                                                Main Justice Building, Room     10th & Constitution
 Attorney General of the United States   Office of the Attorney General                                         5111                            Avenue, N.W.                       Washington DC          20530
 US Attorneys Office for Northern                                                                               1100 Commerce Street, 3rd
 District of TX                          Office of the United States Attorney   Erin Nealy Cox, Esq             Floor                                                              Dallas         TX      75202
                                                                                Revenue Accounting Division-
 TX Comptroller of Public Accounts       State Comptroller of Public Accounts   Bankruptcy Section              PO Box 13258                                                       Austin         TX      78711
 Equity Holders                          Strand Advisors, Inc.                                                  300 Crescent Court             Suite 700                           Dallas         TX      75201
 TX AG Office                            Texas Attorney Generals Office         Bankruptcy-Collections Division PO Box 12548                                                       Austin         TX      78711-2548
                                                                                                                1500 Pennsylvania Avenue,
 U.S. Department of the Treasury         US Department of the Treasury          Office of General Counsel       NW                                                                  Washington DC         20220
                                                                                                                                             Carvel State Office      820 N. French
 Delaware Division of Revenue            Zillah A. Frampton                     Bankruptcy Administrator        Delaware Division of Revenue Building, 8th Floor      Street        Wilmington DE         19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                                    Page 1 of 1
Case 21-03000-sgj Doc 84 Filed 03/12/21   Entered 03/12/21 20:24:59   Page 11 of 12




                                Exhibit D
                           Case 21-03000-sgj Doc 84 Filed 03/12/21              Entered 03/12/21 20:24:59       Page 12 of 12
                                                                          Exhibit D
                                                                    Adversary Service List
                                                                  Served via First Class Mail

               Description                      CreditorName      CreditorNoticeName            Address1      Address2         City   State      Zip
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic                                                         4350 Lassiter at
 Opportunities Fund and NexPoint Capital                                                 North Hills Avenue
 Inc.                                      K&L Gates LLP          A. Lee Hogewood, III   Suite 300                         Raleigh    NC      27609
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint Capital                                                 1717 Main Street,
 Inc.                                      K&L Gates LLP          Artoush Varshosaz      Suite 2800                        Dallas     TX      75201
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint Capital
 Inc.                                      K&L Gates LLP          James A. Wright III    1 Lincoln Street                  Boston     MA      02110
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint Capital
 Inc.                                      K&L Gates LLP          Stephen G. Topetzes 1601 K Street, NW                    Washington DC      20006-1600
                                           Kane Russell Coleman   Joseph M. Coleman, 901 Main Street,
 Counsel for CLO Holdco, Ltd.              Logan PC               John J. Kane        Suite 5200                           Dallas     TX      75242-1699
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint Capital MUNSCH HARDT KOPF        Davor Rukavina, Esq.,                     500 N. Akard
 Inc.                                    & HARR, P.C.             Julian P. Vasek, Esq. 3800 Ross Tower     Street         Dallas     TX      75202
                                                                                        4140 Park Lake Ave,
 Counsel for CLO Holdco, Ltd.              Myers Bigel P.A.       Grant Scott, Director Ste 600                            Raleigh    NC      27612




Highland Capital Management, L.P.
Case No. 19-34054                                                        Page 1 of 1
